Notice of Pre-AIA  or AIA  Status


The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsangaris (US 2008/0209807) in view of DePuy (US 2011/0162278).
Regarding claim 1. Tsangaris discloses an apparatus for treating waste material including organic components and radioactive agents to form a treated gaseous material, the apparatus comprising: 
a reactor (converter 1200) configured to gasify the waste material including organic components and radioactive agents from the group consisting of resins, clothes, contaminated wood, and contaminated vegetable matter, wherein the radioactive agents are low-level and/or medium-level radioactive agents, using air at an air ratio greater than zero and less than 1 at temperatures between 600-950° C. to form a gaseous material (see paragraph 22 which discloses the generation of syngas), 
a water quenching device configured to quench the gaseous material (see paragraph 278 which discloses quenching the hot gas with water) to temperature which is between 300-500° C. after cooling by water quenching to form a cooled gaseous material, 
a gas cleaning device (such as baghouse/filter 6230) configured to remove a solid fraction by filtration carried out at temperature between 300-500° C. in at least one filtration device (baghouse filter), including removing the radioactive agents, from the cooled gaseous material and to form a treated gaseous material (gas stream exiting Baghouse 6230 in Fig. 3), and 
a gas scrubbing device (H2S scrubber 6270 which is located downstream of filter 6230) configured to remove sulphur by scrubbing from the treated gaseous material after the filtration (paragraph 553).
Tsangaris teaches a horizontal fixed gasifier/reactor (1200) but does not teach a fluidized reactor.
DePuy also disclose a gasification system that utilizes, like Tsangaris, a plasma gasifier (see abstract, paragraph 4).
DePuy teaches the well known feature of utilizing different types of gasification in this process, such as fixed bed and fluidized bed reactors (paragraph 41).
As such, modifying the fixed bed gasifier of Tsangaris with the fluidized bed gasifier of DePuy would have been obvious to one of ordinary skill in the art at the time of the invention.  Such a modification is nothing more than a simple substitution of one known element for another to yield entirely predictable results.
Regarding the italicized limitations recited in claim 1 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claim 2, Tsangaris further discloses at least one heat exchanger for cooling the gaseous material (such as recuperator 5200).
Regarding claim 3, Tsangaris further discloses the filtration device is hot gas filter (see paragraph 275 which discloses that baghouse filter can be used at hot temperatures such as 210C).
Regarding claims 4 and 5, Tsangaris further discloses a combustion reactor (such as engine generator 9260) in which the treated gaseous material is burnt after the removing of the solid fraction including radioactive agents (as depicted in Fig. 43).
Regarding limitations recited in claim 5 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.

Relevant Prior Art
JP2005512073A – Discloses gasification of a radioactive graphite


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725